       Case 1:17-cv-02136-RJL Document 137 Filed 04/23/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


       JOSHUA ATCHLEY et al.,

                Plaintiffs,
                                                        Case No. 1:17-CV-02136 (RJL)
           V.

       ASTRAZENECA UK LTD., et al.,

                Defendants.




                      NOTICE OF WITHDRAW AL OF APPEARANCE

                Please enter the withdrawal of appearance of John F. Baughman of Paul, Weiss,

Rifkind, Wharton & Garrison LLP as an attorney for Defendants Johnson & Johnson, Cilag

GmbH International, Ethicon Endo-Surgery, LLC, Ethicon, Inc., Janssen Ortho LLC, Janssen

Phannaccutica NV, Johnson & Johnson (Middle East) Inc., and Ortho Biologics LLC. Mr.

Baughman has left the law finn of Paul, Weiss, Rifkind, Wharton & Garrison LLP.

                Paul, Weiss, Rifkind, Wharton & Garrison LLP will continue to represent

Defendants Johnson & Johnson, Cilag GmbH International, Ethicon Endo-Surgery, LLC,

Ethicon, Inc., Janssen Ortho LLC, Janssen Pharmaceutica NV, Johnson & Johnson (Middle East)

Inc., and Ortho Biologics LLC in this proceeding.




   Dated: April 23, 2020
Case 1:17-cv-02136-RJL Document 137 Filed 04/23/20 Page 2 of 3




                                 Respectfully submitted,


                                 IslJeh C. Johnson
                                 Jeh C. Johnson (D.C. Bar No. 461627)
                                 PAUL, WEISS, RIFKIND, WHARTON &
                                 GARRISON LLP
                                 2001 K Street, NW
                                 Washington, DC 20006-104 7
                                 (202) 223-7300
                                 jjohnson@paulweiss.com


                                 Seen and agreed:



                                  ohnson & Johnson, Cilag GmbH
                                 International, Ethicon Endo­
                                 Surgery, LLC, Ethicon, Inc.,
                                 Janssen Ortho LLC, Janssen
                                 Pharmaceutica NV, Johnson &
                                 Johnson (Middle East) Inc., and
                                 Ortho Biologics LLC

                                 Julia Kiechel, Esq.




                             2
       Case 1:17-cv-02136-RJL Document 137 Filed 04/23/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE


               I HEREBY CERTIFY that on this 23rd day of April, 2020, a true and accurate
copy of the foregoing was electronically filed with the Clerk's Office using this Court's CM/ECF
system, which causes all counsel of record to be served by electronic means, as more fully
reflected on the Notice of Electronic Filing and Service.


                                                      Respectfully submitted,


                                                      IslJeh C. Johnson
                                                      Jeh C. Johnson (D.C. Bar No. 461627)
                                                      PAUL, WEISS, RIFKIND, WHARTON &
                                                      GARRJSON LLP
                                                      2001 K Street, NW
                                                      Washington, DC 20006-104 7
                                                      (202) 223-7300
                                                      jjohnson@paulweiss.com




                                                 3
